Citation Nr: 1327746	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a scar of the right knee.

3.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in Cleveland, Ohio.  In a February 2008 decision, the RO, in pertinent part, denied service connection for tinnitus and for a left knee disability.  In a December 2009 rating decision, the RO denied service connection for a right knee disability. 

A video conference hearing was held before the undersigned Veterans Law Judge in July 2011. A transcript of this hearing is associated with the claims file. 

In December 2011 and March 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development, including clarification of the remaining issues on appeal.  

In a March 2013 rating decision, the AMC granted service connection and a 10 percent rating for tinnitus.  Since the Veteran did not appeal the rating or effective date assigned for this disability, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection). 


FINDINGS OF FACT

1.  In July 2013, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for service connection for a left knee disability.

2.  A chronic residual scar over the anterior aspect of the patella of the right knee was incurred as a result of a laceration during active service.

3.  The Veteran's patellofemoral syndrome, osteoarthritis, and arthralgia of the right knee developed many years after his military service, and the most probative (meaning competent and credible) medical and other evidence indicates these disabilities are not related to his service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for service connection for a left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2012).

2.  A chronic residual scar over the anterior aspect of the patella of the right knee was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The Veteran's patellofemoral syndrome, osteoarthritis, and arthralgia of the right knee were not incurred in or aggravated by his military service, nor may these disabilities be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal for a Left Knee Disability

The Board notes that in its February 2008 rating decision, the RO denied service connection for a left knee disability.  The Veteran appealed this determination.

During the pendency of this appeal, the Veteran also claimed service connection for a right knee disability.

In a January 2013 telephone conversation, the Veteran informed a VA employee that he wished to withdraw his appeal for service connection for bilateral knee disabilities.  In a February 2013 telephone conversation with a VA employee, he said he was available for a VA knee examination, and no longer wished to withdraw his appeal.  At a March 2013 VA compensation examination scheduled to evaluate his claimed knee disabilities, the Veteran stated that he was only claiming service connection for his right knee disability, not for his left knee.  

In a July 2013 informal hearing presentation, the Veteran's representative noted the above history, and stated that the Veteran's claim for "[e]ntitlement to service connection for a left knee disability remained denied, as per his request, he is only claiming service connection for his right knee."

Thus, the Board finds that in July 2013, prior to the promulgation of a decision in this appeal concerning the claim for service connection for a left knee disability, the Board received a written statement from the Veteran's authorized representative withdrawing this claim.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be by the appellant or his or her authorized representative.  Id.  The Veteran has withdrawn his appeal for service connection for a left knee disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.




Service Connection for a Right Knee Disability

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a November 2009 letter was sent to the Veteran prior to the December 2009 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to substantiate this claim for service connection, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was advised, as well, of the downstream disability rating and effective date elements of this claim in the letter.  See Dingess/Hartman, supra.  Additional notice was sent in a January 2013 letter.

So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records, service personnel records, private medical records, and VA medical records, and arranged for a VA examination in March 2013 as to the etiology of the claimed right knee disability.  

The Board previously remanded this case for a VA examination and to clarify whether the Veteran was claiming service connection for a disability of the right or left knee (or both).  The requested remand actions have been completed.  The Board is therefore satisfied there was sufficient compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for a right knee disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the July 2011 Board hearing. Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2011 Board hearing. 

Analysis

The Veteran contends that he incurred a right knee disability, to include a scar and arthritis of the right knee as a result of an injury in service, when a sander struck his knee and he required stitches.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.   Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  

Arthritis is a chronic disease, per se, which would be entitled to presumptive service connection if manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Turning to the evidence of record.  The medical evidence on file demonstrates that the Veteran has been diagnosed with patellofemoral syndrome, osteoarthritis, and a scar of the right knee.  See report of March 2013 VA examination.  Therefore, there is competent medical evidence establishing that the Veteran has had a current diagnosis of a right knee disability during the pendency of this appeal. 

Resolution of his appeal turns on whether any current right knee disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service treatment records reflect that in May 1969, the Veteran was seen aboard the USS Robinson for a one-inch laceration of the right knee, on the anterior aspect over the patella, that was incurred from an electric sander.  The laceration was cleaned, debrided, and sutured.  The sutures were removed four days later, and the examiner stated that the knee was healing satisfactorily.  Service treatment records are otherwise negative for complaints, treatment, or diagnosis of a right knee injury or disability.  On separation medical examination in December 1970, the Veteran's lower extremities were listed as normal.  

There are no post-service medical records until 2002.  A February 2002 private medical record reflects that the Veteran was seen for a lung disorder.  On admission, he denied pain or stiffness in the joints.  A knee disability was not diagnosed.

An August 2003 VA outpatient history and physical reflects that the Veteran presented to establish care at a VA facility.  With respect to his orthopedic system, he denied any injuries other than getting hit in the right knee with a softball.  On examination of the knees, there was mild crepitation in both knees on range of motion but no pain on motion.  A knee disability was not diagnosed.

VA outpatient treatment records dated in November 2006 and April 2007 reflect no knee complaints, and the Veteran was seen for other medical problems, including diabetes mellitus.

In May 2007, the Veteran filed his initial claim for service connection for a knee disability.  He said he incurred a left knee disability aboard the USS Robinson in 1969.  He asserted that he cut his left knee with a sander and was stitched up aboard ship, and now had circulation problems in that knee.  He reiterated this assertion in several subsequent statements in 2007 and 2008.

VA emergency department notes reflect that in June 2009, the Veteran was seen for complaints of bilateral knee pain for the past eight days, left greater than right.  He denied a history of trauma, and said the pain developed one day after playing volleyball and horseshoes, but he had no injury at that time.  He reported a significant family history of arthritis.  The diagnostic assessment was likely osteoarthritis, with a differential diagnosis of rheumatoid arthritis.  A July 2009 primary care note reflects that he was seen for follow-up of his knee pain.  On examination, there were no bony abnormalities, and there were calluses on the anterior aspect of both knees, and limited flexion, with popping and pain on straightening his legs.  The diagnosis was knee arthralgia, left greater than right.  An X-ray study was planned.

In an August 2009 substantive appeal (VA Form 9), the Veteran said that he actually injured his right knee, not his left knee, during service, and that his right knee was lacerated by a sander.  He contended that this injury resulted in arthritis and circulation problems of his right knee, and his right knee had never been the same since that accident.  He reiterated his assertions in an April 2010 notice of disagreement and in a December 2010 VA Form 9.  In the latter document, he contended that he incurred a chronic right knee disability due to the right knee injury in service, and denied other trauma to his knee.

At his July 2011 Board hearing, the Veteran said he wanted to withdraw his appeal for service connection for a right knee disability, and testified that he injured his left knee with a sander during service.  He stated that his knee was stitched up but the laceration was not cleaned prior to the stitches, and sand particles were left in his knee wound.  He said he had knee problems for a long time, including popping and cracking.  When asked if he had these symptoms in service, he stated, "Not at first because I was young and I healed faster but I think the sand particles has something to do with later on in life that done something to my kneecaps."  When asked about his knee scar, he testified that he did not even know the knee scar was there as he was heavier than he was in service and "it's pretty much covered up", and he only noticed popping and pain of his knees.  He denied any post-service knee injuries.
 
In January 2013, the Board remanded this case, partly for a VA examination to determine the etiology of any current knee disability.

On VA compensation examination in March 2013, the Veteran reported that in 1968 during service, while aboard the USS Robinson, he was using a deck sander and was struck in the right knee by the sander, just above the right patella.  He received stitches in his knee, and his wound healed without complications.  He did not recall if he had any pain at that time lasting after the wound healed.  He denied having any knee injuries prior to this incident.  Since that time, he had one incident after service in 2001, when he was struck in the right knee over the patella by a softball.  He also reported knee pain since 1972 or 1973 that progressively worsened over the years.  He related that he was not treated for his right knee between the early 1970s and 2001.  He said that he had only very rarely received any medical treatment over the years, and was seen only once during all those years, for a sinus infection.  He said his knee pain did not change after the softball hit him, when compared to before the incident.  On examination, the examiner indicated that the Veteran had a right knee scar.  Color photographs of the Veteran's right knee demonstrate that he has a faint scar on his right knee, over the patella.  The examiner diagnosed patellofemoral syndrome and osteoarthritis of the right knee, including the patellofemoral joint.  The examiner noted that he had reviewed the claims file and opined that it was less likely than not (less than 50 percent probability) that the claimed right knee disability was incurred in or caused by the claimed in-service injury.  

As supporting rationale, the VA examiner noted that the sander incident was documented in the service treatment records, and there was no further mention of any knee problems in the service treatment records, nor mention of any knee complaints on the separation examination.  The Veteran reported that he could not remember if he had knee pain after his wound from the sander injury healed, and that his knee bothered him since 1972 or 1973.  He denied seeking medical treatment for his right knee, even though it had been bothering him since 1972 or 1973.  The examiner noted that there was no documented evidence of knee pain complaints since the incident in the military many decades ago, until the early 2000s.  He stated, "If one believes the Veteran that he just did not complain of problems in general, it is still difficult to time the onset of the right knee pain to the sander incident in the military, since the Veteran currently is not sure if he had lasting knee problems after that incident anyway."  He concluded that due to a lack of documentation in the records, it is less likely as not that the right knee condition is due to his sander incident in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service treatment records show that the Veteran received a laceration from an electric sander to the anterior aspect of the right knee, over the patella, in May 1969.  The laceration was cleaned and sutured, and follow-up records show that the wound healed satisfactorily.  The Veteran has testified that he has a residual scar from this sander incident in service, and a residual scar was noted in the same location at the March 2013 VA examination.  The Board finds that the Veteran's lay statements as to the etiology and chronicity of this scar over the right patella are both competent, as a scar is a readily observable feature of an injury, and credible, as they are supported by the medical evidence of record, including the service treatment records and the March 2013 VA examination report.  Jandreau, supra; Davidson, supra.  Accordingly, the Board finds that service connection is warranted for a chronic residual scar over the anterior aspect of the patella of the right knee.  Gilbert, supra.

However, for the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against service connection for the other currently diagnosed right knee disabilities:  patellofemoral syndrome, osteoarthritis of the right knee, and arthralgia.  As noted by the Veteran in his substantive appeal, "arthralgia" is defined as joint pain.  See Stedman's Medical Dictionary, 27th ed., 2000, at 149).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After reviewing all the relevant lay and medical evidence in this case, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous symptoms of a disability of the right knee joint (to include patellofemoral syndrome, osteoarthritis, and arthralgia) since service.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued symptoms of right knee pain and popping since 1972 or 1973 (which is actually more than a year after his separation from service on the first day of January 1971) is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts these joint disorders began in service after the sander incident, in the more contemporaneous service treatment records, there is simply no treatment for complaints of a disability of the right knee joint (as opposed to a laceration).  The service separation examination report reflects that he was examined and that his lower extremities were found to be clinically normal.  The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the injury during service, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56   (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to a right knee disability for more than 30 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for a right knee disability during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). 

The Veteran did not claim that right knee joint symptoms began in (or soon after) service until filing his current VA disability compensation claim in August 2009.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In fact, the evidence of record clearly demonstrates that the Veteran frequently could not recall which of his knees was injured by the sander in service, given his repeated variations in his identification of which knee was lacerated.  In fact, in his original knee claim in 2007 (and in subsequent 2008 statements), he identified the knee that was lacerated by a sander as his left.  This weighs heavily against the credibility of his statements regarding continuity of right knee joint symptoms since the sander incident.

The Veteran now asserts that his right knee joint problems are related to service, including at his Board hearing.  He is certainly competent to say he began having joint pain and popping while in service since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau, supra; Davidson, supra.  However, he has not consistently stated that he had continuous right knee joint symptoms since separation from service.  A February 2002 private medical record reflects that the Veteran denied pain or stiffness in the joints.  An August 2003 VA outpatient treatment record reflects that the Veteran denied any injuries other than getting hit in the right knee with a softball.  In June 2009, the Veteran complained of bilateral knee pain for the past eight days, left greater than right.  At his Board hearing, he testified that he did not notice these symptoms at first, during service.  And on VA examination in March 2013, he said he had symptoms since 1972 or 1973, which is more than a year after service. 

These inconsistencies in the record weigh against his credibility as to the assertion of continuity of right knee joint symptomatology since service.  See Madden, supra (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements as to continuity of symptomatology of right knee joint symptoms and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous findings at service separation, his previous history when seeking medical care, and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of patellofemoral syndrome, osteoarthritis, and arthralgia since service. 

Moreover, the March 2013 VA examiner has disassociated any current right knee joint disability from service.  This medical report is of high probative value because the examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, reviewed his medical records, and considered the Veteran's reported history of a sander injury during service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since. The March 2013 opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The only evidence of record supporting the contention that the Veteran's right knee disability is related to his military service, comes from the Veteran personally by way of statements he has made in support of his claim.  As the Veteran is not shown to have medical knowledge or training regarding arthritis,  patellofemoral syndrome, or arthralgia, he is only competent to describe symptoms of his disability; he is not competent to link his right knee disability to service, as this disease is not the type of condition that is readily amenable to lay diagnosis, much less probative comment regarding its etiology.  Rather, there necessarily has to be supporting medical evidence, which in this instance there is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

Moreover, there is no evidence that arthritis of the right knee was manifested to a compensable degree within the first post-service year, and thus presumptive service connection is also not warranted under 38 C.F.R. § 3.309(a). 

The Board therefore finds that the most probative evidence is against the claim for service connection for patellofemoral syndrome, osteoarthritis, and arthralgia. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, service connection is established for a chronic residual scar over the anterior aspect of the patella of the right knee, and is denied for any other disability of the right knee.



ORDER

The appeal for service connection for a left knee disability is dismissed.

Service connection for a chronic residual scar over the anterior aspect of the patella of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for patellofemoral syndrome, osteoarthritis, and arthralgia of the right knee is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


